BURGESS, J.
Defendant was convicted in the circuit court of Holt county of burglary in tbe second degree and his punishment fixed at two years’ imprisonment in the penitentiary.
He appeals.
"While the record shows that defendant filed his motion for a new trial within four days after verdict as required by statute, and that the motion was overruled, it does not show that any exception was taken to the action of the court in overruling the motion, so there is nothing before this court for review save and except the record proper. [Ross v. Railroad, 141 Mo. 390; State v. Murray, 126 Mo. 526; Danforth v. Railroad, 123 Mo. 196; State v. Gilmore, 110 Mo. 1; State v. Harvey, 105 Mo. 316.]
The indictment is in form often approved by this court.
Finding no reversible error in the record we can but affirm the judgment.
It is so ordered. Gantt, P. J., and Sherwood, J., concur.